                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

ALLEGHENY INTERNATIONAL
SERVICES (ME), LLC,

     Plaintiff,

v.                                    Case No. 8:18-cv-1568-T-33SPF

BRIAN FLYNN,

     Defendant.
______________________________/
                                    ORDER
     Before this Court is Plaintiff Allegheny International

Services (ME), LLC (“AISME”)’s Motion to Dismiss (Doc. # 43),

filed on November 19, 2018. Defendant Brian Flynn responded

in opposition on December 3, 2018. (Doc. # 44). For the

reasons that follow, the Motion is granted.

I.   Background

     On    June    29,     2018,    AISME,   which   offers    management

services    to    health    care   entities,    initiated     this    action

against Flynn, a former employee of AISME, alleging breach of

contract,    conversion,      and    tortious    interference        with   a

contract. (Doc. # 1; Doc. # 38 at 1-2). The dispute arises

out of the parties’ prior employment relationship, in which

Flynn was hired by AISME to serve as the Chief Executive




                                      1
Officer of a new hospital in Kuwait. (Doc. # 38 at 2-3; Doc.

# 40 at 7).

     On October 29, 2018, Flynn filed his Answer, Third Party

Complaint, Affirmative Defenses, and Counterclaim. (Doc. #

40). According to the Counterclaim, “AISME hired Flynn to

serve as [the] Kuwait Hospital’s CEO” on March 24, 2017. (Id.

at 8 n.1, 9). “During the interview process and throughout

Flynn’s time at [the] Kuwait Hospital, AISME affirmatively

represented     that     the     Kuwait      Hospital        project     had   the

financial     and   professional        backing       of    [Allegheny     Health

Network (“AHN”)] and [Allegheny General Hospital (“AGH”)].”

(Id. at ¶ 115).

     These representations included: “(1) direct statements

by its representatives Amr Elrifai and Mary Pat Stroia that

AHN and AGH were involved in the project; (2) interviewing

Flynn    on   AHN’s     campus    and       introducing       him   to    various

representatives from AHN and AGH during the process; (3) using

AHN and AGH’s branding extensively on its website and social

media    accounts;     (4)     using    ahn.org       and    wpahs.org     e-mail

addresses, both of which are affiliated with AHN and AGH;(5)

paying    Flynn       with     checks       bearing        ‘Allegheny     General

Hospital’; and (6) sending Flynn . . . policies and procedures

from AHN for use at [the] Kuwait Hospital.” (Id. at ¶ 116)


                                        2
(citations omitted). The Counterclaim includes over fifty

pages of exhibits that display AISME’s website, social media

accounts, forwarded emails, and checks. “Flynn justifiably

and   detrimentally       relied”       on   these   representations         “by

accepting the Kuwait Hospital job, uprooting his family’s

lives, and moving to Kuwait.” (Id. at ¶ 120).

      However, Flynn alleges that “AHN and AGH had not agreed

to fund or take part in the Kuwait Hospital project.” (Id. at

¶ 118). Indeed, “AISME misrepresented its affiliation with

[AHN and AGH]” so “that Flynn would accept the Kuwait Hospital

CEO   position.”    (Id.    at     ¶¶    113,   119).    In    short,    AISME

“defrauded Flynn by tricking him into going to Kuwait on false

pretenses.” (Id. at ¶ 112). Accordingly, the Counterclaim

alleges AISME is liable for fraud.

      On November 19, 2018, AISME filed the instant Motion to

Dismiss,   arguing    the       Counterclaim     fails    to   sufficiently

allege fraud under Federal Rule of Civil Procedure 9(b). (Doc.

# 43). Flynn filed his response on December 3, 2018. (Doc. #

44). The Motion is ripe for review.

II.   Legal Standard

      On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the counterclaim

and   construes    them    in    the    light   most     favorable      to   the


                                        3
counterclaim plaintiff. Jackson v. Bellsouth Telecomms., 372

F.3d 1250, 1262 (11th Cir. 2004). Further, this Court favors

the counterclaim plaintiff with all reasonable inferences

from the allegations in the counterclaim. Stephens v. Dep’t

of Health & Human Servs., 901 F.2d 1571, 1573 (11th Cir.

1990). But,

       [w]hile a [counterclaim] attacked by a Rule
       12(b)(6) motion to dismiss does not need detailed
       factual allegations, a plaintiff’s obligation to
       provide the grounds of his entitlement to relief
       requires more than labels and conclusions, and a
       formulaic recitation of the elements of a cause of
       action will not do. Factual allegations must be
       enough to raise a right to relief above the
       speculative level.

Bell   Atl.   Corp.    v.   Twombly,   550   U.S.   544,   555    (2007)

(citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). The Court must limit its

consideration to well-pleaded factual allegations, documents

central to or referenced in the counterclaim, and matters

judicially noticed. La Grasta v. First Union Sec., Inc., 358

F.3d 840, 845 (11th Cir. 2004).

III. Analysis

       Rule 9(b) requires a party alleging fraud to “state with

particularity    the   circumstances    constituting       the   fraud,”

although “[m]alice, intent, knowledge, and other conditions


                                  4
of a person’s mind may be alleged generally.” Fed. R. Civ. P.

9(b).   The    heightened   pleading        standard    of    Rule   9(b)   is

satisfied     if    the   claim    sets     forth:     “(1)    the   precise

statements, documents or misrepresentations made; (2) the

time and place of and persons responsible for the statement;

(3) the content and manner in which the statements misled the

plaintiff; and (4) what the [defendant] gain[ed] by the

alleged fraud.” W. Coast Roofing & Waterproofing, Inc. v.

Johns Manville, Inc., 287 F. App’x 81, 86 (11th Cir. 2008).

In   other    words,   “Rule   9(b)       demands   that     [parties]   must

actually plead the who, what, when, where, and how of specific

misrepresentations that led them astray.” Lawrie v. Ginn Dev.

Co., LLC, 656 F. App’x 464, 474 (11th Cir. 2016). “Failure to

satisfy Rule 9(b) is a ground for dismissal of a complaint.”

Corsello v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir.

2005) (per curiam).

      In this case, Flynn’s Counterclaim fails to meet the

strictures of Rule 9. First, Flynn fails to identify the

precise statements, documents, or misrepresentations made.

True, Flynn’s Counterclaim may have “included dozens of pages

of   exhibits      demonstrating    that     [AISME]    was    representing

itself to everybody (including Flynn) as the branch of AHN

tasked with bringing AHN’s services to the world.” (Doc. # 40


                                      5
at 10). However, Flynn fails to quote or paraphrase a single

affirmative representation by AISME that AHN and AGH were to

participate in the Kuwait hospital project. Not one page of

the over fifty pages submitted as exhibits mentions the Kuwait

hospital. In fact, the checks attached as exhibits suggest

that AGH was financially backing the Kuwait hospital because

Flynn was apparently being paid by AGH while he worked there.

      The only factual allegation Flynn offers to support

AISME’s purported fraud is that Elrifai and Stroia made

“direct statements . . . that AHN and AGH were involved in

the project.” (Doc. # 40 at ¶ 116). But allegations of “direct

statements” without providing any substance of the statements

is insufficient for Rule 9(b) pleading. See Curtis Inv. Co.,

LLC v. Bayerische Hypo-und Vereinsbank, AG, 341 F. App’x 487,

494 (11th Cir. 2009) (affirming that plaintiff’s allegations

that defendants “represented” information “knowing full well”

the information was false was insufficient to meet Rule 9(b)’s

requirements).

      The Counterclaim identifies with particularity AISME’s

representations of its general affiliation with AHN and AGH.

But    the   Counterclaim   fails    to    identify   AISME’s

representations of AHN and AGH’s affiliation with the Kuwait

project. Flynn’s averment that AISME’s representations of its


                              6
affiliation with AHN and AGH were fraudulent is nothing more

than mere conjecture. Johns Manville, Inc., 287 F. App’x at

87 (“Rule 9(b) requires [parties] to offer more than mere

conjecture . . . .”).

       Furthermore, Flynn imprecisely alleges the particular

time    and   place     of    AISME’s   representations.      For    example,

although Flynn alleges he was defrauded into moving to Kuwait,

he also states some of AISME’s representations took place

throughout his time in Kuwait. (Doc. # 40 at ¶ 115). Indeed,

the     checks     attached       as    exhibits    to     support      Flynn’s

allegations are dated November 14, 2017, (Doc. # 40-4), which

is after “Flynn accepted his employment [o]n March 24, 2017,”

(Doc.    #    40   at     8     n.1).   It   is    not   clear    how    these

representations         could    have   tricked    Flynn   into   moving    to

Kuwait if he was already there. Indeed, such imprecision also

establishes that Flynn has failed to sufficiently plead the

manner in which AISME’s representations misled him.

       Flynn avers that AISME’s fraud was “an ongoing matter,”

so “it would be absurd to require [him] to identify, for

example, every individual day that AISME did not clarify the

situation with AHN and AGH.” (Doc. # 44 at 7). However, the

Counterclaim alleges Flynn “justifiably and detrimentally

relied” on AISME’s representations “by accepting the Kuwait


                                        7
Hospital job, uprooting his family’s lives, and moving to

Kuwait.” (Doc. # 40 at ¶ 120). Therefore, according to the

Counterclaim, the fraud was “ongoing” to the extent it lasted

the length of the hiring process and before Flynn moved to

Kuwait.    And    since           AISME’s    representatives          made     “direct

statements” to Flynn, it is not absurd to require him to

identify     at       least       one     statement      regarding       the    Kuwait

project’s funding and backing during the hiring process.

     Additionally, Flynn fails to allege with specificity

what AISME gained by the alleged fraud. While the Counterclaim

alleges that AISME made misrepresentations so Flynn would

accept the CEO position and that Flynn suffered damages,

nowhere does it explicitly state what AISME obtained by

tricking     Flynn.       The           implied    allegation         that     Flynn’s

acceptance       of    the        position       was    what     AISME    gained    is

insufficient.

     Flynn    spends          a    significant         portion   of   his      response

arguing that the Counterclaim is supported by Rule 9(b)’s

policy rationales. (Doc. # 44 at 9-13). An academic debate on

Rule 9(b)’s “subjective” nature and the Advisory Committee’s

failure to state the purpose of the fraud pleading rule, (Id.

at 9), is not necessary to analyze the Counterclaim. The

policy goals of Rule 9(b) are simple: “alerting defendants to


                                             8
the ‘precise misconduct with which they are charged’ and

protecting defendants ‘against spurious charges of immoral

and fraudulent behavior.’” Durham v. Bus. Mgmt. Assocs., 847

F.2d 1505, 1511 (11th Cir. 1988) (quoting Seville Indus. Mach.

Corp. v. Southmost Mach. Corp., 742 F.2d 786, 791 (3d Cir.

1984)). The only thing the Counterclaim alerts AISME to is

that it has expressly and implicitly, both publicly and

privately, represented itself as affiliated with AHN and AGH.

The Counterclaim’s imprecision does not satisfy Rule 9(b)’s

policy goals.

      In    sum,   Flynn    has    failed       to    satisfy      the     pleading

requirements       of   Rule    9(b).   Consequently,           the      Motion   to

Dismiss is granted, and the Counterclaim is dismissed without

prejudice.     Flynn       is     authorized          to    file      an   amended

counterclaim by December 17, 2018.

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Plaintiff Allegheny International Services (ME), LLC’s

      Motion to Dismiss (Doc. # 43) is GRANTED.

(2)   The   Counterclaim        (Doc.       #   40)    is   DISMISSED      without

      prejudice.

(3)   Defendant Brian Flynn is authorized to file an amended

      counterclaim by December 17, 2018.


                                        9
     DONE and ORDERED in Chambers, in Tampa, Florida, this

8th day of December, 2018.




                             10
